




RESTRICTED STOCK UNIT AGREEMENT
Under the
TEXAS INDUSTRIES, INC. 2004 OMNIBUS EQUITY COMPENSATION PLAN


Pursuant to its 2004 Omnibus Equity Compensation Plan, TEXAS INDUSTRIES, INC.
hereby grants to the Grantee the number of time-vested Restricted Stock Units
(“RSUs”) approved by the Committee or the Board (as such terms are defined in
the Plan) and described in the Grant Letter on the terms and conditions
hereinafter set forth.


ARTICLE I


Definitions


(a)
“Cause” means (a) a Grantee's willful and continued failure to substantially
perform his or her duties (other than any such failure resulting from Grantee's
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Grantee by the Company, or (b)
conviction of a felony involving moral turpitude, or (c) willful conduct by
Grantee which is demonstrably and materially injurious to the Company,
monetarily or otherwise, or constitutes fraud against the Company or theft of
Company property. For purposes of this definition, no act, or failure to act, on
Grantee's part shall be deemed “willful” unless done, or omitted to be done, not
in good faith and without reasonable belief that Grantee's action or omission
was in the best interest of the Company.



(b)
“Common Stock” means shares of the Company's Common Stock, $1.00 par value.



(c)
“Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto.



(d)
“Disability” means a physical or mental condition that entitles Grantee to
receive disability benefits under any long-term disability plan maintained by
the Company or its Affiliates or Subsidiaries and covering Grantee, provided
that the definition of disability applied under such plan complies with the
requirements for treating Grantee as “disabled” pursuant to Code Section 409A.



(e)
“Dividend Equivalent” is defined in Article IV.



(f)
“Grant Date” means the date of the grant of RSUs to Grantee, as set forth in the
Grant Letter.



(g)
“Grant Letter” means the notice from the Company to Grantee describing the
number and type of RSUs granted to Grantee and the date on which granted.





(h)
“Grantee” means the person named above to whom RSUs have been awarded, except
where the context plainly otherwise requires.



(i)
“Plan” means the Texas Industries, Inc. 2004 Omnibus Equity Compensation Plan,
as it may be amended from time to time.



(j)
“Retirement” means the termination of employment of Grantee with the Company and
all Affiliates and Subsidiaries (other than for Cause), normally at or after age
65 or at an earlier age if approved by the Committee.







--------------------------------------------------------------------------------




(k)
“Separation from Service” means a “separation from service” from the Company, or
if Grantee instead is performing services for an Affiliate or Subsidiary of the
Company on the Grant Date, then such Affiliate or Subsidiary, within the meaning
of Code Section 409A(a)(2)(A)(i) or successor provision thereto.



(l)
“Share” means a share of Common Stock.



(m)
“Successor” means the legal representative of the estate of a deceased Grantee
or the person or persons who shall acquire any rights under this Agreement by
bequest or inheritance or by reason of the death of Grantee.



(n)
Each other capitalized term that is used but not defined in this Agreement shall
have the meaning prescribed in the Plan.



ARTICLE II


Restrictions and Adjustments


(a)
Except as otherwise provided in the Plan or this Agreement, Grantee may not
sell, transfer, pledge, assign or otherwise dispose of the RSUs granted pursuant
to this Agreement.



(b)
This Award shall not entitle Grantee to any voting rights, dividends (other than
Dividend Equivalents as provided in Article IV), rights upon liquidation or
other rights of owners of the Company with respect to any RSUs unless and until
shares of Common Stock are issued to Grantee in respect of such RSUs as provided
herein.



ARTICLE III


Vesting, Forfeiture and Settlement


(a)
Unless vested earlier in accordance with other provisions of this Agreement,
RSUs shall vest on the fourth anniversary of the Grant Date, provided that
Grantee has not Separated from Service or otherwise ceased to be an employee of
the Company, an Affiliate or a Subsidiary prior to that vesting date.



(b)
Notwithstanding the provisions of Article III, Section (a) of this Agreement, in
the event of Grantee's Separation from Service on account of death, Disability
or Retirement prior to the fourth anniversary of the Grant Date, the RSUs shall
vest immediately; provided, however, that no such vesting shall occur upon a
Separation from Service on account of Grantee's Retirement unless such
Separation from Service occurs more than twelve months after the Grant Date.



(c)
Upon Grantee's Separation from Service or other termination of employment with
the Company, its Affiliates and its Subsidiaries prior to the fourth anniversary
of the Grant Date for any reason or under any circumstances other than those
described in Article III, Section (b) above, all of the unvested RSUs shall
terminate and Grantee shall thereafter have no further rights or interests in
such RSUs.



(d)
The Company shall make payment to Grantee in settlement of all vested RSUs on
the earlier of (i) the fourth anniversary of the Grant Date, or (ii) if
Grantee's Separation from Service occurs prior to the fourth anniversary of the
Grant Date, within 90 days following such Separation from Service; provided that
the timing of the actual payment within such 90-day period shall be in the sole
discretion of the Company, and Grantee shall have no election with respect to
the timing of such payment.





--------------------------------------------------------------------------------






(e)
Vested RSUs shall be settled by the issuance of a number of Shares equal to the
number of vested RSUs (except cash will be paid in lieu of fractional RSUs).
Upon full settlement of all of Grantee's vested RSUs, any unvested RSUs shall
terminate and this Agreement shall terminate.



(f)
Any provision of the Plan or this Agreement to the contrary notwithstanding, to
the extent required by Section 409A of the Code and Treasury regulations issued
thereunder, if Grantee is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code as of the date of Grantee's Separation from
Service, no payment or other distribution of an amount pursuant to this
Agreement that is deferred compensation subject to Section 409A of the Code that
is to be made on account of such Separation from Service shall be made or
commence sooner than six months from the date of such Separation from Service
(or, if earlier, the date of Grantee's death). In such case, all payments that
were scheduled to be made within such six-month period shall be accumulated
without interest and paid in a single payment on the first day of the seventh
calendar month following such Separation from Service.



ARTICLE IV


Dividend Equivalents


If a cash dividend is paid on the Common Stock while Grantee holds outstanding
RSUs that have not been settled, Grantee shall be credited with a dividend
equivalent in an amount equal to the dividends Grantee would have received if
Grantee had been the owner of a number of Shares equal to the number of RSUs
credited to Grantee on such dividend payment date (the “Dividend Equivalent”).
Any such Dividend Equivalent shall be converted into additional RSUs as of the
dividend payment date by dividing the amount of the Dividend Equivalent by the
Fair Market Value of a Share on the dividend payment date. Such additional RSUs
shall be subject to the same terms and conditions and shall vest in the same
manner and at the same time as the RSUs with respect to which the Dividend
Equivalent is credited.


ARTICLE V


Change of Control


(a)
If a Corporate Event (as defined in Article 16 of the Plan) or a Change of
Control (as defined below) occurs, then except as further provided in this
paragraph, all RSUs shall become immediately vested and shall be settled no
later than 10 days following such Corporate Event or Change of Control, as
applicable, in the manner set forth in Article III, Section (e). Notwithstanding
the preceding, (i) no accelerated vesting shall occur pursuant to this paragraph
within the first twelve months following the Grant Date, and (ii) no accelerated
settlement shall occur pursuant to this paragraph, unless the Corporate Event or
Change of Control, as applicable, also satisfies the requirements for a
permitted distribution event with respect to Grantee for purposes of Code
Section 409A(a)(2)(A)(v).



(b)
“Change of Control” means the occurrence of any of the following after the Grant
Date:



(i)
Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company's then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning ascribed to such term in Section
3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in Sections
13(d)(3) and 14(d)(2) thereof, including a “group” as defined in Section 13(d)
thereof, other than (1) any employee plan established by the Company, (2) the
Company





--------------------------------------------------------------------------------




or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) an entity owned, directly or
indirectly, by security holders (including, without limitation, warrant or
option holders) of the Company in substantially the same proportions as their
ownership of the Company. “Beneficial owner” shall have the meaning ascribed to
such term in Rule 13d-3 under such act.


(ii)
Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:



(x)
directors on the Grant Date, or



(y)
elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.





(iii)
A merger, consolidation or other business combination (including an exchange of
securities with the security holders of an entity that is a constituent in such
transaction) of the Company with any other entity, unless the voting securities
of the Company outstanding immediately prior to such merger, consolidation or
business combination continue to represent at least a majority of the combined
voting power of the securities having the right to vote for the election of
directors generally of the Company or the surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or business combination
(either by remaining outstanding or by being converted into or exchanged for
voting securities of the surviving entity or parent thereof).



(iv)
The Company (taken as a whole with its subsidiaries) sells, leases or otherwise
disposes of all or substantially all of its assets (in one transaction or a
series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority of the combined voting power of the
outstanding securities are owned directly or indirectly by stockholders of the
Company.



(v)
The occurrence of any other event or circumstance that results in the Company
filing or being required to file a report or proxy statement with the Securities
and Exchange Commission disclosing that a change of control of the Company has
occurred.



ARTICLE VI


Securities Act Compliance


Grantee may not sell or otherwise dispose of Shares received pursuant to this
Agreement unless Grantee first satisfies himself/herself that such Shares have
been duly registered under the Securities Act of 1933 or that under such Act no
prospectus and no compliance with Regulation A of the Securities and Exchange
Commission are required for such sale or disposition and that no state license
or permit is necessary for such sale or disposition, or that such a state
license or permit, if required, has been duly issued.


ARTICLE VII


Income and Employment Taxes






--------------------------------------------------------------------------------




(a)
Grantee shall be liable for any and all income taxes arising out of the grant,
the vesting or a payment in settlement of RSUs hereunder. The Company shall have
the power and the right to deduct or withhold, or require Grantee to remit to
the Company, the minimum statutory amount to satisfy federal, state and local
taxes, domestic or foreign, required by law or regulation to be withheld with
respect to any taxable event arising as a result of this Agreement. The
Committee may, in its sole discretion, permit Grantee to satisfy the withholding
requirement, in whole or in part, by having the Company withhold Shares having a
value on the date the tax is to be determined equal to the minimum statutory
total tax that could be imposed on the transaction. If permitted by the
Committee, any election by Grantee related to share withholding shall be
irrevocable, made in writing and signed by Grantee, and shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.



(b)
The Company shall be entitled to take any of the following actions in order to
satisfy FICA and other employment tax withholding obligations arising on account
of the grant, the vesting or a payment in settlement of RSUs hereunder: (i)
deduct from any amount accrued or payable under this Agreement, including
withholding Shares, the amount equal to the FICA and other employment taxes as
may be required by law to be withheld with respect thereto, (ii) require Grantee
to pay to the Company such withholding taxes, or (iii) deduct from any other
compensation payable to Grantee the amount of any withholding obligations with
respect to amounts accrued or payable under this Agreement. The Committee shall
determine in its discretion which of the above actions shall be taken in order
to satisfy FICA and employment tax withholding obligations arising on account of
amounts accrued or payable under this Agreement, including but not limited to
withholding from amounts not otherwise payable at such time or attributable to
Shares not otherwise issuable at such time by accelerating the issuance of
Shares or the payment of such amounts, to the extent permitted under Treasury
Regulation Section 1.409A-3(j)(4)(vi).



ARTICLE VIII


Other Terms


(a)
Grantee understands that nothing in the Plan or this Agreement shall confer upon
Grantee any right to continue in the employ of the Company, an Affiliate or a
Subsidiary or interfere in any way with the right of the Company, an Affiliate
or a Subsidiary to terminate his or her employment at any time, with or without
cause.



(b)
This Agreement shall be non-transferable and non-assignable except by will and
by the laws of descent and distribution to the extent that on the date of
Grantee's death there were vested RSUs that had not yet been settled.



(c)
Grantee or Successor of Grantee agrees that any dispute or disagreement which
may arise hereunder shall be determined by the Board of Directors or the
Committee in its sole discretion and judgment, and that any such determination
and any interpretation by the Board of Directors or the Committee of the terms
of the Plan or this Agreement shall be final and binding and conclusive, for all
purposes, upon the Company, Grantee or the Successor of Grantee. No member of
the Board or the Committee shall be liable to any person for any action, failure
to act, omission or determination taken or made in good faith with respect to
the Plan or this Agreement.



(d)
Any notice given by the Company to Grantee shall be effective to bind any person
who shall acquire rights hereunder. The Company shall be under no obligation
whatsoever to advise Grantee of the existence, maturity or termination of any of
Grantee's rights hereunder and Grantee shall be deemed





--------------------------------------------------------------------------------




to have familiarized himself/herself with all matters contained herein and in
the Plan which may affect any of Grantee's rights and privileges hereunder.


(e)
This Agreement is subject to the Plan and its terms and provisions (including
any subsequent amendments thereto), which Plan and its terms and provisions are
by this reference incorporated herein. In the event of a conflict between any
term or provision contained herein and a term or a provision of the Plan, the
applicable terms and provisions of the Plan will govern and prevail.



(f)
Notwithstanding any provision of this Agreement or the Plan to the contrary, the
Committee in its discretion may, whenever payment is due to Grantee upon
settlement of RSUs, elect to pay in cash rather than Shares. The cash payment to
Grantee shall be equal to the number of vested RSUs for which payment is due
times the Fair Market Value on the vesting date.



(g)
Any provision of this Agreement to the contrary notwithstanding, the Committee
in its absolute discretion may accelerate the time of payment of any amount
under this Agreement to or with respect to Grantee to the extent that such
acceleration is a permitted exception under Treasury Regulation Section
1.409A-3(j)(4) (or other applicable guidance issued by the Internal Revenue
Service) that does not subject such accelerated payment to the tax imposed by
Code Section 409A.



(h)
The amounts payable pursuant to this Agreement are intended to be compensation
that complies with the requirements of and therefore is not subject to the tax
imposed by Section 409A of the Code, and this Agreement shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
payment or benefit hereunder is subject to Section 409A of the Code, it shall be
paid in a manner that will comply with Section 409A of the Code, including
Treasury regulations issued thereunder and any other guidance issued by the
Secretary of the Treasury and the Internal Revenue Service with respect thereto.







IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Restricted Stock Unit
Agreement to be executed as of the Grant Date, and Grantee has accepted the
terms and provisions hereof.


TEXAS INDUSTRIES, INC.


Michael P. Collar
Vice President, Human Resources    








